Answer of defendant withdrawn by leave of court, and defendant not desiring to plead further, it is adjudged and decreed that said defendant. The *755Smith Agricultural Chemical Company, be forever disbarred and. prohibited from maintaining, promoting, organizing or owning directly or indirectly any and all subsidiary companies, corporations or associations for the purpose of engaging in the business of manufacturing or selling commercial fertilizer, and from doing any and all other things as alleged in the petition or otherwise contrary to or in violation of any and all of the provisions of law regulating the manufacture and sale, or either of them, of commercial fertilizer.
Crew, C. J., Summers, Spear, Davis, Shaucic and Price, JJ., concur.